                Case 3:18-cv-01850 Document 1 Filed 11/10/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

United States of America,

               Plainti範                                        Docket No.

vs.

Alec A. fumer,

               Defendant.



                                          COMPLAINT

       The United States of America, a body politic and sovereign, acting herein by the United

States Attorney for the     District of Connecticut, complains and says:

       I   .   That this action is brought by the United States of America, with jurisdiction provided

by 28 U.S.C. Section 1345.

       2.      That the Defendant, Alec A. Rimer, is a resident of the District of Connecticut.

       3.      That the Defendant is indebted to the Plaintiff in the principal amount of $39,780.07,

plus interest on this principal computed at the rate of l0o/oper annum in the amount of $49,414.53

as of January 17, 2017, until the date of judgment. See Exhibit             "A"   attached hereto and

incorporated herein.

       Demand has been made upon the Defendant by the Plaintiff for the sum due, but the

amount due remains unpaid.

       Wherefore, the Plaintiff demands judgment against the Defendant for the total of

$89,194.60, plus costs, plus interest at 10    %o   per annum on the principal of $39,780.07 that has

accrued from January 17,2017, to the date ofjudgment.
             Case 3:18-cv-01850 Document 1 Filed 11/10/18 Page 2 of 2




        Plaintiff further demands, pursuant to 28 U.S.C. $ 1961 that interest on any judgment be

at the legal rate until judgment is paid in   full.

       Dated at New Haven, Connecticut on November 10, 2018.




                                                      UNITED STATES OF AMERICA,

                                                      John H. Durham
                                                      United States Attorney

                                                  /s/ Christine Sciarrino

                                                  Christine Sciarrino
                                                  Assistant United States Attomey
                                                  United States Attorney's Office
                                                  157 Church Street -25th Floor
                                                  New Haven, Connecticut 06510
                                                  Tel. (203) 821 -31 80lF ax (203) 7 7 3 -531 5
                                                  Email: Christine.Sciarrino@usdoj. gov
                                                  Federal No. CT3393
             Case 3:18-cv-01850 Document 1-1 Filed 11/10/18 Page 1 of 1



                                                         EXHIBIT A
  U,S,DEPARTMEN丁 OF EDUCAT10N
  SAN FRANCiSCO′ CALIFORNIA

  C[RTIFICATE OF!NDEBTEDNESS#1 0Fl

                                                       Alec A RImer
                                                      54 Salem Rd
                                                      Prospect′ CT o6712-1517
                                                      Account Noo XXXXX1607

 1 certl,that UoS,Department of Educatton records show thatthe BORROWER named abOve isindebted
 to the united statesin the amount stated below plus add滝      lonalinterest from o1/17/17.

 On orabout lo/1o/90′ the BORROWER executed a promLsory note to secure a FederalFamily
 Education Loan Program consolidation ioan from student Loan Marketing Association′           smart Loan
 OriginatiOns CenteL Merritteld′   vA.This loan was disbursed for 548′ 069,15 on 12/15/90 at 10,00%
 interest per annum.The loan ob‖ gation was guaranteed by Texas cuaranteed student Loan
 COFpOration′ and then reinsured by the Department of Education underloan guaranty programs
 authorized under Title:V‐ 3 ofthe Higher Education Act of 1965′ as amended′ 20 UoS.C.1071 et seq,(34
 C,FoR.Part 682).Theholderdemandedpaymentaccordingtothetermsofthenote′                  and credited
 5250,12 to the outstanding principal owed on the loan,The 30RROWER defauLed on the obligation on
 10/08/96′ and the holder nttd a chim on the Юan guarantee.

Due to this default the guaranty agency pald a claim in the amount of547′ 819,03 to the holder.The
guarantor was then reirnbursed for that ciaim pavlllent by the Deparヒ ment underits reinsurance
agreement,pursuant to 34 CoF`R`§ 682.410(b)14)′ once the guarantor pays on a defauL claim′ the entire
amount pald becomes due to the guarantor as princlpal.The guarantor atempted to c。 ‖   ect this debi
from the BoRROWERo The guarantor was unable tolcoI博 ct the和 llamountdue′ and on 09/19/06′
assigned itS ttght and title to the loan to the Department,


Since assignment of the loan′    the Department has credited a total of50.00in paymentsfrom a‖ sources′
includlng ttreasury Department ofFsets ranyp to the balancet Afterapplica■   On ofthese paymenttt the
BORROWER now owes the united statesthe fo‖ owing:

Principal:         S39′ 780.07


lnterest:          549′ 414.53


       Totai debt as of01/17/1■                589′ 194,60


lnterest accrues on the principal shown here at the rate of $10.89 per day.

Pursuant to 28 U,S,C. E t746(zl,l certlfli under penalty of perjury that the foregoing is true and correct,

Executed on:__土   土
                  ￨」
                     菫
                     LI上コ
                        L____
                                                                      Loan Analyst




                                                                           ‖envMac
                                                                           Loan Analya
